Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 1 of 27




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   Civil Action No. 18-cv-02023-MSK-NYW

   BLAINE HARRINGTON, III,

          Plaintiff,

   v.

   AEROGELIC BALLOONING, LLC,
   SHANE CORY,

          Defendants.

             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

   Magistrate Judge Nina Y. Wang

          This action comes before this court for recommendation on the following three issues:

          (1)     The amount of statutory damages to be awarded to Plaintiff pursuant to the Order

                  dated January 4, 2019, [#27], entered by the presiding judge, the Honorable Marcia

                  S. Krieger;

          (2)     Plaintiff’s Motion for Rule 11 Sanctions, and Points and Authorities in Support

                  Thereof (“Motion for Sanctions”) [#26, filed January 4, 2019]; and

          (3)     Plaintiff’s Motion to Exclude Expert Testimony of Joshua T. Martin (“Motion to

                  Exclude”) [#47, filed March 29, 2019].

          These matters were referred to this Magistrate Judge pursuant to 28 U.S.C. § 636(b), the

   Order Referring Case dated August 13, 2018 [#5], and the Memoranda dated February 13, 2019

   [#36] and March 29, 2019 [#48]. On March 19, 2019, in anticipation of an evidentiary hearing on

   the issue of statutory damages, this court convened a Status Conference during which the Parties

   and the court discussed the witnesses to be presented, including expert witnesses. [#45]. That
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 2 of 27




   same day, Defendants Aerogelic Ballooning, LLC (“Aerogelic Ballooning”) and Shane Cory (“Mr.

   Cory”) (collectively, “Defendants”) filed a “Motion to Certify Joshua T. Martin as an Expert Rule

   702.” [#44].1 The court held an evidentiary hearing on the issue of statutory damages on March

   21, 2019, and entertained oral argument on the issue as well as the Motion for Sanctions. [#46].

   Being fully apprised of the premises, this court respectfully RECOMMENDS that Plaintiff be

   AWARDED $3,500 in statutory damages; that the Motion for Sanctions be DENIED; and that

   the Motion to Exclude be GRANTED IN PART and DENIED IN PART.2

                                           BACKGROUND

          Plaintiff Blaine Harrington III (“Plaintiff” or “Mr. Harrington”) is a professional

   photographer, and initiated this action for copyright infringement on August 9, 2018, based on

   Defendants’ use of a photograph from a hot air balloon (“Copyrighted Work”) without permission.

   [#1]. On September 28, 2018, Defendants filed an Answer to the Complaint. [#12]. The disputes

   between the Parties began almost immediately. After this court set a Scheduling Conference for

   October 18, 2018, see [#7], Plaintiff filed a Motion to Participate in Initial Scheduling Conference

   by Telephone (“Motion to Appear by Telephone”), see [#13]. Defendants objected, see [#14], and,

   in the Response, Defendants articulated several bases for such objection, including opposing

   counsel’s failure to confer; Plaintiff’s demand of a disproportionate amount of damages; a delay

   in providing a proposed Scheduling Order; “Plaintiff’s Counsel is not properly admitted to this



   1
    Despite being characterized as a motion and including a proposed order, Defendants failed to
   correctly docket the document as a motion. This court declined to request that the Clerk of the
   Court convert the document into a “motion,” instead contemplating that Defendants could seek to
   qualify Mr. Joshua Martin as an expert during the evidentiary hearing, and if appropriate, Plaintiff
   could seek to exclude his testimony pursuant to Rule 702 of the Federal Rules of Evidence.
   2
     Though the testimony offered by Mr. Joshua Martin does not appear to be dispositive of any
   claim or defense, this court proceeds by Recommendation rather than Order because the issues are
   intertwined with the Recommendation on the appropriate value for statutory damages.
                                                    2
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 3 of 27




   Court”; and “Federal Courts are deluged with ‘Professional Photographer’ cases including

   pornography cases where alleged artists plant unlabeled pictures and movies on the internet, then

   track innocent downloaders, then attempt to extort thousands of dollars for an innocent click of a

   button.” [Id. at 1-2]. Defendants’ Response to the Motion to Appear by Telephone also included

   a statement that “[d]enying Plaintiff’s ill pled and false Motion may help to defuse this type of

   Complaint for the public good.” [Id. at 2]. Plaintiff then filed a Reply, entitled “Plaintiff’s

   Response to Defendant’s Opposition to Motion to Participate in Initial Scheduling Conference by

   Telephone and Proposed Order,” in which Plaintiff sought to rebut Defendants’ statements

   reflected in their Response. See [#15]. This court granted the Motion to Appear by Telephone,

   but converted the Scheduling Conference to a Status Conference due to the Parties’ failure to

   submit a proposed Scheduling Order by the deadline set in its original Minute Order. See [#17].

   The following day, Plaintiff submitted a proposed Scheduling Order, see [#18], and the court

   proceeded to consider scheduling during the Status Conference on October 18, 2018, see [#19].

          The court entered the Scheduling Order on October 18, 2018, with a number of edits. See

   [#20]. The Scheduling Order contained the following deadlines with respect to expert disclosures:

   the Parties were required to disclose experts and comply with Rule 26(a)(2)(B) or (C) for

   disclosures for affirmative experts no later than March 1, 2019, rebuttal experts no later than March

   22, 2019, and close expert discovery on or before April 12, 2019. [Id. at 5]. During the Scheduling

   Conference, counsel for Defendants indicated his intent to raise certain defenses. To that end,

   Defendants filed “Defendants’ Motion for Summary Judgement [sic]” on October 29, 2018. [#22].

   Plaintiff then filed an Opposition to Motion for Summary Judgment, [#23], and Defendants filed

   a Reply, [#24].




                                                    3
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 4 of 27




          On November 29, 2018, Judge Krieger issued an Opinion and Order Denying Motion for

   Summary Judgment. See [#25]. In it, Judge Krieger not only denied Defendants’ Motion for

   Summary Judgement, but included an Order to Show Cause as to “why the Court should not grant

   summary judgment to Mr. Harrington on the question of liability on his claim of copyright

   infringement, leaving only the question of the appropriate amount of statutory damages to be

   addressed in a future evidentiary hearing.” [Id. at 4-5].

          On January 4, 2019, Plaintiff filed the instant Motion for Sanctions. [#26]. That same day,

   having not received any response to the Order to Show Cause by Defendants, Judge Krieger

   entered an Order granting summary judgment in favor of Plaintiff and setting an evidentiary

   hearing on the issue of statutory damages for January 24, 2019. See [#27]. Defendants then filed

   a “Motion to Continue Evidentiary Hearing to February, 2019 or Close the Case,” [#28], which

   Judge Krieger granted in part as to the rescheduling of the evidentiary hearing to January 28, 2019,

   and denied in part as to any substantive relief requested by Defendants. [#29]. Defendants then

   filed a Second Motion to Continue on January 16, 2019, [#30], which Judge Krieger granted the

   following day, see [#31]. Then, on January 21, 2019, Plaintiff filed a Motion to Continue the

   evidentiary hearing, [#32], which Judge Krieger granted, vacating the February 4, 2019 hearing,

   see [#35]. On February 13, 2019, Judge Krieger referred both the issue of statutory damages and

   the Motion for Sanctions to this Magistrate Judge for Recommendation. [#36].

          On February 21, 2019, this court set the evidentiary hearing as to the appropriate amount

   of statutory damages for March 21, 2019. [#38]. The court also set deadlines for submission of

   proposed witness and exhibits lists for March 7, 2019, and for objections to such designations no

   later than March 14, 2019. [Id.]. On March 7, 2019, Defendants submitted their proposed witness




                                                    4
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 5 of 27




   and exhibit lists. [#39]. On March 8, 2019, Plaintiff submitted his proposed witness and exhibit

   lists. [#40]. No objections were raised or filed by either party by March 14, 2019.

          Nevertheless, having reviewed the proposed witness and exhibit lists and finding defense

   counsel listed as a witness on each side’s witness list, this court convened a Status Conference on

   March 19, 2019. [#45]. It was during this conference that Plaintiff’s counsel first raised an issue

   with the testimony of either of Defendants’ expert witnesses, Joshua T. Martin and Lewis Brande.

   [Id.]. This court indicated its intent, given its referral role, to take testimony from any individual

   offered as an expert and then have Plaintiff file a Motion to Exclude no later than March 29, 2019,

   with a Response by Defendants filed no later than April 12, 2019, so that Judge Krieger could have

   a complete record to review with any Recommendation and/or Order. [Id.].

          The Parties appeared for the Evidentiary Hearing on the issue of statutory damages on

   March 21, 2019. [#46]. At the hearing, Plaintiff testified on his own behalf, but did not offer nor

   seek to admit any other evidence, including any of the exhibits listed on his Exhibit List. Compare

   [#49] with [#40]. Defendants elicited testimony from Mr. Cory and Mr. Joshua Martin, and sought

   to tender Mr. Joshua Martin as an expert. [#49]. Defendants also offered a series of exhibits,

   which did not—in this court’s review—directly correlate to the proposed exhibits listed in

   Defendants’ Exhibit List. Compare [#46-1 through #46-16] with [#39 at 2]. The court then

   allowed the Parties to make limited argument with respect to both the issue of statutory damages

   and the Motion for Sanctions, and took these matter under advisement for the purposes of this

   Recommendation.

          Plaintiff filed the instant Motion to Exclude on March 29, 2019, [#47], and on April 15,

   2019, Defendants filed “Defendants’ Motion to Convert Plaintiff’s Motion to Exclude Expert

   Testimony of Joshua T. Martin to a Reply to Defendants’ Motion to Certify Joshua T. Martin as



                                                     5
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 6 of 27




   an Expert Rule 702 and Accept this Filing as a Response to Plaintiff’s Reply” (“Defendants’

   Response to the Motion to Exclude”).3           [#50].    Accordingly, these matters are ripe for

   Recommendation.

                                         LEGAL STANDARDS

   I.     Copyright Damages

          An infringer of copyright is liable for either the copyright owner’s actual damages or

   statutory damages under 17 U.S.C. § 504. In his Complaint, Mr. Harrington seeks only an award

   of statutory damages, see [#1 at 5], which Judge Krieger recognized in her Order granting summary

   judgment on liability in favor of Plaintiff, see [#27].

          The Copyright Act provides that statutory damages ordinarily may be awarded in the sum

   of not less than $750 or more than $30,000. 17 U.S.C. § 504(a). However, if the infringer sustains

   the burden of proving, and the court finds, that the infringer was not aware and had no reason to

   believe that his or her acts constituted an infringement of copyright, the court may exercise its

   discretion to reduce the award of statutory damages to a sum of not less than $200. Id. § 504(c)(2).

   The statute makes clear that an award of statutory damages is for all infringements involved in an

   action, with respect to any one work. Id. § 504(c)(1) (emphasis added). Put another way, “[a]




   3
     Defendants’ Response to the Motion to Exclude is flawed for multiple, independent reasons.
   First, the court set a deadline of April 12, 2019 for any response to the Motion to Exclude. [#45].
   Without leave of court and without any statement of conferral, Defendants filed their Response to
   the Motion to Exclude on April 15, 2019. [#50]. Second, Defendants seek affirmative relief
   through the Response, which is expressly prohibited by Local Rule 7.1(d) (“A motion shall not be
   included in a response or reply to the original motion. A motion shall be filed as a separate
   document.”). Third, Defendants’ Motion to Certify was not, in fact, filed properly as a motion in
   the court’s Electronic Court Filing (“ECF”) system and, as a matter of procedure, is not what the
   Scheduling Order contemplates for the disclosure of expert witnesses. Nevertheless, because this
   court proceeds in the referral capacity, I decline to strike the filing and construes it as a Response
   to the Motion to Exclude.
                                                     6
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 7 of 27




   single infringer of a single work is liable for a single amount [now between $200 and $150,000],[4]

   no matter how many acts of infringement are involved in the action and regardless of whether the

   acts were separate, isolated, or occurred in a related series.” Melville B. Nimmer et al., NIMMER

   ON COPYRIGHT,   14-135 § 14.04[E][2][a][i] (quoting H. Rep. p. 162 and 17 U.S.C. § 504(c)(1)).

          As noted by Judge Krieger in her Order Denying Summary Judgment, “[t]he question of

   the appropriate amount of statutory damages to award involves consideration of a wide array of

   factors by the Court, from the degree of willfulness or inadvertence by the infringer to the deterrent

   purposes of the Copyright Act and the typical license fees charged for the use of the work.” [#25

   at 4 (citing Girlsongs v. 609 Industries, Inc., 625 F. Supp. 2d 1127, 1130-31 (D. Colo. 2008))].

   Other factors include “the expenses saved, and profits earned, by the infringer,” and “the revenue

   lost by the copyright holder.” Bryant v. Media Right Prod. Inc., 603 F.3d 135, 144 (2d Cir. 2010).

   These last two factors allow the court to account for the extent of infringement. Arista Records

   LLC v. Lime Group LLC, 784 F. Supp. 2d 313, 317 (S.D.N.Y. 2011).

   II.    Rule 11 of the Federal Rules of Civil Procedure

          Plaintiff moves for sanctions pursuant to Rule 11 of the Federal Rules of Civil Procedure.

   Rule 11(b) provides that:

          REPRESENTATIONS TO THE COURT. By presenting to the court a pleading, written
          motion, or other paper—whether by signing, filing, submitting, or later advocating
          it—an attorney or unrepresented party certifies that to the best of the person’s
          knowledge, information, and belief, formed after an inquiry reasonable under the
          circumstances:

          (1) it is not being presented for any improper purpose, such as to harass, cause
              unnecessary delay, or needlessly increase the cost of litigation;




   4
     These endpoints include the minimum statutory damages in the case of an “innocent infringer”
   of $200, and the maximum statutory damages of $150,000 for willful infringement, which is not
   alleged or argued by Plaintiff. See [#1 at 5].
                                                     7
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 8 of 27




          (2) the claims, defenses, and other legal contentions are warranted by existing law
          or by a nonfrivolous argument for extending, modifying, or reversing existing law
          or for establishing new law;

          (3) the factual contentions have evidentiary support or, if specifically so identified,
          will likely have evidentiary support after a reasonable opportunity for further
          investigation or discovery; and

          (4) the denials of factual contentions are warranted on the evidence or, if
          specifically so identified, are reasonably based on belief or a lack of information.

          The Rule (and this District’s Local Rules of Civil Practice) specify procedures for a motion

   for sanctions, as well as limitations on the nature of any sanctions. First, a motion for sanctions

   under Rule 11 must be served under Rule 5 of the Federal Rules of Civil Procedure, but it must

   not be filed or be presented to the court if the challenged paper, claim, defense, contention, or

   denial is withdrawn or appropriately corrected within 21 days after service or within another time

   that the court sets. Fed. R. Civ. P. 11(c)(2). See also Kazazian v. Emergency Serv. Physicians,

   P.C., 300 F.R.D. 672, 677 (D. Colo. 2014) (quoting Fed. R. Civ. P. 11(c)(2)). In addition, Local

   Rule 54.3 requires the movant to support the motion by affidavit, and the contents of the motion

   must include a summary of the relevant qualifications and experience for each attorney seeking

   fees, as well as a detailed description of the services rendered, the amount of time spent, the hourly

   rate charged, and the total amount sought. See D.C.COLO.LCivR 54.3(a), (b). Second, a sanction

   imposed under Rule 11 must be limited to what suffices to deter repetition of the conduct or

   comparable conduct by others similarly situated. Fed. R. Civ. P. 11(c)(4). In addition, a court

   may not impose monetary sanctions against a represented party for violation Rule 11(b)(2). Fed.

   R. Civ. P. 11(c)(5).




                                                     8
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 9 of 27




   III.    Experts

           A.      Required Disclosures

           Affirmative experts as contemplated by the District of Colorado’s form Scheduling Order

   are typically experts designated by a party who bears the burden of proof on an issue. See

   Anderson v. Seven Falls Co., Civil Action No. 12-cv-01490-RM-CBS, 2013 WL 3771300, *6 (D.

   Colo. July 18, 2013) (citing Advisory Comm. Notes to 1993 Amendments to Fed. R. Civ. P. 26).

   Rebuttal witnesses are those who are “intended solely to contradict or rebut evidence on the same

   subject matter identified” by affirmative experts. Fed. R. Civ. P. 26(a)(2)(D)(ii); E.E.O.C. v. JBS

   USA, Inc., No. 10-cv-02103-PAB-KLM, 2013 WL 3302429, at *6 (D. Colo. July 1, 2013).

   Specially-retained experts are required to provide written reports that reflect a complete statement

   of all opinions the witness will express and the basis and reasons for them, the facts or data

   considered by the witness in forming them, any exhibits that will be used to summarize or support

   them, the witness’s qualifications, including a list of all publications authored in the previous 10

   years, and a statement of the compensation to be paid for the study and testimony in the case. Fed.

   R. Civ. P. 26(a)(2)(B). An expert witness who is not specially-retained for the purpose of trial is

   still required to make a disclosure of the subject matter on which the witness is expected to present

   evidence un Federal Rule of Evidence 702, 703, or 705, and a summary of the facts and opinions

   to which the witness is expected to testify to. Fed. R. Civ. P. 26(a)(2)(C).

           Failure to disclose, or to properly provide information required by Rule 26(a), is subject to

   Rule 37(c) of the Federal Rules of Civil Procedure. Under Rule 37(c), a party is not permitted to

   use that information or witness to supply evidence on a motion, at a hearing, or at a trial, unless

   the failure was substantially justified or is harmless. Fed. R. Civ. P. 37(c). In addition to or instead




                                                      9
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 10 of 27




   of preclusion, the court may impose other sanctions upon motion and after giving opportunity to

   be heard. Id.

          B.       Substantive Requirements Under the Federal Rules of Evidence

          Rules 701 and 702 of the Federal Rules of Evidence address the substantive requirements

   for testimony under the Federal Rules of Evidence. Rule 701 provides that:

          If a witness is not testifying as an expert, testimony in the form of an opinion is
          limited to one that is:
          (a) rationally based on the witness’s perception;
          (b) helpful to clearly understanding the witness’s testimony or to determining a
          fact in issue; and
          (c) not based on scientific, technical, or other specialized knowledge within the
          scope of Rule 702
   Fed. R. Evid. 701. Rule 702 addresses testimony by expert witnesses who are qualified as experts

   by knowledge, skill, experience, training, or education. Such experts may testify in the form of an

   opinion if:

          (a) the expert’s scientific, technical, or other specialized knowledge will help the
          trier of fact to understand the evidence or to determine a fact in issue;
          (b) the testimony is based on sufficient facts or data;
          (c) the testimony is the product of reliable principles and methods; and
          (d) the expert has reliably applied the principles and methods to the facts of the
          case.
   Fed. R. Evid. 702.
          It is well established that trial courts are charged with the responsibility of acting as

   gatekeepers of expert testimony to ensure that expert testimony or evidence admitted is not only

   relevant, but also reliable. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147-152 (1999);

   Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 588-89 (1993). To fulfill that

   gatekeeper function, courts within the United States Court of Appeals for the Tenth Circuit (“Tenth

   Circuit”) conduct a two-part inquiry. First, this court considers whether the expert’s proffered


                                                   10
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 11 of 27




   testimony has a reliable basis in the knowledge and experience of his or her discipline by

   conducting a preliminary inquiry into the expert’s qualifications and the admissibility of the

   proffered evidence, i.e., whether the reasoning or methodology underlying the testimony is valid.

   Cook v. Rockwell Int'l Corp., 580 F. Supp. 2d 1071, 1082 (D. Colo. 2006) (citing Butler v. A.O.

   Smith Corp., 400 F.3d 1227, 1232-33 (10th Cir. 2004)). Second, the court considers whether the

   proposed testimony is sufficiently relevant to the issues presented to the factfinder. See id. The

   party offering the expert opinion bears the burden of establishing its admissibility, including the

   foundational requirements by a preponderance of the evidence. United States v. Nacchio, 555 F.3d

   1234, 1241 (10th Cir. 2009); United States v. Crabbe, 556 F. Supp. 2d 1217, 1220 (D. Colo. 2008).

          “Generally, the district court should focus on an expert’s methodology rather than the

   conclusions it generates.” Dodge v. Cotter Corp., 328 F.3d 1212, 1222 (10th Cir. 2003). To that

   end, courts consider the following non-exhaustive factors in analyzing whether a particular expert

   opinion meets the requirements of Rule 702, Daubert, and their progeny:

          (1) whether the opinion at issue is susceptible to testing and has been subjected to
          such testing; (2) whether the opinion has been subjected to peer review; (3) whether
          there is a known or potential rate of error associated with the methodology used
          and whether there are standards controlling the technique’s operation; and (4)
          whether the theory has been accepted in the scientific community.

   Id. The court’s analysis is opinion-centric, rather than expert-centric. See United States v.

   Nacchio, 608 F. Supp. 2d 1237, 1251 (D. Colo. 2009).

          Neither the Federal Rules of Evidence nor the Federal Rules of Civil Procedure define the

   procedure by which this court discharges its duties as a gatekeeper, but Judge Krieger has adopted

   a specific procedure for Daubert determinations that is reflected in her Trial Preparation Order—

   Civil, entered in this action on October 19, 2018. [#21 at 2]. The trial court’s discretion in

   admitting or excluding evidence under Daubert is broad. Dodge, 328 F.3d at 1223. If a party



                                                   11
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 12 of 27




   challenges the foundational sufficiency of an expert’s opinion, the court must make factual

   findings, preferably after an evidentiary hearing. Id.; but cf. United States v. Chapman, 839 F.3d

   1232, 1239 (10th Cir. 2016) (“Tenth Circuit case law does not mandate that a hearing be held.”

   (citation and quotation marks omitted)). But in the context of such hearings, the court focuses on

   principles and methodology, not the conclusions generated or their weight or persuasiveness.

   Daubert, 509 U.S. at 595; Crabbe, 556 F. Supp. 2d at 1220.

                                               ANALYSIS

            Though filed last in time, this court first considers Plaintiff’s Motion to Exclude because

   of its potential impact on the issue of statutory damages, then statutory damages and, finally, the

   Motion for Sanctions.

   I.       Motion to Exclude

            As an initial matter, it is important to distinguish between the testimony provided by Mr.

   Joshua Martin based on his percipient knowledge as opposed to the opinions that he seeks to offer.

   Mr. Cory testified that he hired Mr. Joshua Martin for “website maintenance and development”

   and has done so for the last six years. [#49 at 43:22-44:2].5 In that vein, Mr. Joshua Martin

   testified about actions that he took in investigating the authorship of the Copyrighted Work, see,

   e.g., [id. at 49:16-21, 50:21-51:13], and what advice he provided to Mr. Cory, see [id. at 51:16-

   18]. But Mr. Joshua Martin also offered testimony and opinions regarding the value of the

   Copyrighted Work and “honeypotting,” a practice characterized as intentionally setting up a server

   with little or no security for the purposes of monitoring traffic and malicious actors. [Id. at 58:22-

   59:4].    The Motion to Exclude focuses upon Mr. Joshua Martin’s testimony regarding




   5
    When citing to a transcript, this court cites to the document number generated by the ECF
   system but the page and line number generated by the transcript.
                                                    12
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 13 of 27




   “honeypotting.” [#47]. To the extent that Mr. Joshua Martin testifies to what actions he took on

   behalf of Defendants in the ordinary course of his work in website maintenance and development

   for Defendants, including pre-use research into whether the Copyrighted Work was protected, the

   Motion to Exclude does not appear to challenge the admissibility of such testimony.

          In Response, Defendants argue that Plaintiff’s Motion to Exclude is untimely and

   improper, as Plaintiff was required to respond to the Motion to Certify. [#50]. Defendants then

   request the court to “convert” their filing into a Motion to Strike the Motion to Exclude. [Id.].

   Finally, Defendants argue that Mr. Joshua Martin’s testimony is reliable under Rule 702 and

   should be permitted. [Id.].

          Though the Parties did not comply with Judge Krieger’s standing order with respect to the

   filing of Rule 702 Motions, this court finds that it is appropriate to move forward with a

   Recommendation, in hopes of securing a just, speedy, and inexpensive resolution of this matter.

   Fed. R. Civ. P. 1. Upon consideration of Plaintiff’s Motion to Exclude, this court finds two

   independent bases to recommend the granting of the Motion. First, though not argued by Plaintiff,

   the disclosure of Mr. Joshua Martin as an affirmative expert was untimely and/or failed to comply

   with the requirements for expert disclosures under either Rule 26(a)(2)(B) or (C). Second, after

   applying the Daubert standard, this court finds Mr. Joshua Martin’s expert opinions should be

   excluded.

          A.      Application of Rule 37(c)

          The deadlines and obligations set forth in the Scheduling Order are not simply suggestions,

   but rather binding orders of the court that may only be altered after a showing of good cause. Fed.

   R. Civ. P. 16(b)(4). As far as this court can discern from the record before it, Defendants first




                                                   13
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 14 of 27




   identified Joshua T. Martin as an expert on March 7, 2019 on their witness list [#39].6 On that list,

   Mr. Joshua Martin is identified as “expert hired to determine it is free-confirmed it is free.” [Id.

   at 1]. Then, only after this court convened a Status Conference with the parties to discuss the

   presentation of evidence [#42], Defendants filed their Motion to Certify, which stated, in its

   substantive entirety:

                   Defendants, Aerogelic Ballooning, LLC and Shane Cory, by and through
            the undersigned attorney, hereby motions this Court to certify Joshua T. Martin as
            an expert in computer web technologies and web information security, which
            extends to protecting copyrighted photographs online. This motion is opposed. …

                   Attached hereto is the Affidavit of Joshua T. Martin which fully describes
            his eight continuous years in the above noted technology. On March 6th 2019
            Defendants filed their witness list disclosing Joshua T. Martin as an expert. This
            Motion merely formalizes said designation.

                   Wherefore Defendants respectfully request this expert certification wherein
            Joshua T. Martin shall be present at the March 21st, 2019 Evidentiary Hearing for
            any questioning.

   [#44].

            To the extent that Defendants wished to offer Mr. Joshua Martin as any type of expert with

   respect to their innocent infringer defense, he would be considered an affirmative expert because

   Defendants bear the burden of proof on that issue. The Scheduling Order required affirmative

   experts and their required disclosure to be made on or before March 1, 2019—a deadline that

   Defendants did not meet. See [#20 at 5]. Nor did Defendants seek clarification from the court

   regarding any anticipated expert testimony once Judge Krieger entered summary judgment in favor

   of Plaintiff on January 4, 2019. [#27].




   6
     The filed document also bears the header of “1:18-cv-2023-MSK-NYW Document 38 Filed
   02/21/19 USDC Page 2 of 3], that appears to have beeen assigned by the court’s ECF system. But
   that header refers to the blank form provided by the court on February 21, 2019, not a filing by
   Defendants. [#38-2].
                                                    14
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 15 of 27




          Even if not considered untimely, the March 7 identification was not accompanied by either

   a summary required by a non-retained expert under Fed. R. Civ. P. 26(b)(2)(C) or an expert report

   under Fed. R. Civ. P. 26(b)(2)(B). Then, after Plaintiff belatedly objected to Mr. Joshua Martin’s

   testimony during the March 19 Status Conference, Defendants filed a “Motion to Certify Joshua

   T. Martin as an Expert Rule 702.”7 [#44]. Though this filing includes an Affidavit of Joshua T.

   Martin [#44-2], it does not satisfy the requirements of Rule 26(a)(2)—regardless of whether Mr.

   Joshua Martin is considered a specially-retained expert or non-retained expert as to the innocent

   infringer defense. There is no disclosure of the facts or data upon which he intends to rely let alone

   a complete statement of all opinions he will express and the basis and reasons for them,

   identification of any exhibits that will be used to summarize or support them, a list of all other

   cases in which he has testified as an expert at trial or by deposition in the last four years, or a

   statement of the compensation to be paid for the study and testimony in the case. Fed. R. Civ. P.

   26(a)(2)(B), (C). Rule 37(c) contemplates that a party will not be allowed to use the testimony of

   an improperly disclosed expert witness unless the failure was substantially justified or is harmless.

          Defendants’ inadequate disclosure of Mr. Joshua Martin hampered Plaintiff’s and this

   court’s ability to prepare for and evaluate Mr. Joshua Martin’s proffered expert testimony prior to

   the evidentiary hearing on the issues of damages, or in the manner prescribed by Judge Krieger’s

   Trial Preparation Order—Civil. As a result, this court convened a Status Conference with the

   Parties to discuss the expert testimony they anticipated at the evidentiary hearing. [#45]. This

   court advised all Parties that it intended to have Mr. Joshua Martin testify at the evidentiary hearing

   and then would entertain a Motion to Exclude. [Id.]. Therefore, this court declines to recommend



   7
    This court set a deadline of March 14, 2019 for the Parties to file their respective objections, if
   any, to the proposed witness(es) or exhibit(s). [#38 at 1]. Plaintiff failed to file any objections to
   Mr. Joshua Martin or Lewis Brande by that deadline.
                                                     15
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 16 of 27




   either denying Plaintiff’s Motion to Exclude or converting Defendants’ Response to a Motion to

   Strike as requested by Defendants.

          Defendants have also failed to provide any basis, let alone substantial justification, for their

   failure to adhere to the requirements of Rule 26(a)(2). Accordingly, this court finds that this basis

   alone is sufficient under Rule 37(c) to recommend that any expert testimony from Mr. Joshua

   Martin be precluded. Nevertheless, this court proceeds to considering proffered opinions under

   the applicable Daubert standard.

          B.      Application of Rules 701 and 702

          To the extent that Defendants seek to rely upon Mr. Joshua Martin’s testimony about the

   appropriate amount of statutory damages, Mr. Harrington’s failure to adequately protect the

   Copyrighted Work online, and “honeypotting” generally or specifically as to the Copyrighted

   Work, this court respectfully recommends that such testimony be precluded for several reasons.

          First, as a general matter, this court is not persuaded that the principles or methodology

   underlying Mr. Joshua Martin’s testimony is sufficiently reliable. Among the non-exhaustive and

   non-dispositive factors this court considers when analyzing the reliability of Mr. Joshua Martin’s

   testimony include: whether the expert’s technique or theory can and has been tested; the theory

   has been subject to peer review and publication; the known or potential rate of error of the

   technique or theory when applied; the existence and maintenance of standards and controls; and

   the general acceptance of the methodology in the relevant scientific community. See Kumho, 526

   U.S. at 149-50; 103 Investors I., L.P. v. Square D. Co., 470 F.3d 985, 990 (10th Cir. 2006) (citing

   Daubert, 509 U.S. at 593-94). Because the opinions offered by Mr. Joshua Martin are not

   particularly technical in nature, “the relevant reliability concerns may focus upon personal

   knowledge or experience.” Kumho, 526 U.S. at 150.



                                                    16
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 17 of 27




          But Mr. Joshua Martin did not testify to any prior experience or specialized knowledge

   with clearing, valuation of or licensing of copyrighted photographs, from the internet or otherwise.

   He did not testify that he undertook any special training or education to develop his methodology

   for determining whether a particular photographic image was subject to a copyright, or the data or

   inputs he used to calculate a market price for the use of the Copyrighted Work, or that he followed

   a particular methodology that is well-accepted in the field. Nor did he testify that the search

   engines that he used, including Google Images or Pixabay, 8 are acceptable or adequate resources

   for searching for whether a particular work is subject to copyright protection or licensing. In

   addition, the materials upon which Mr. Joshua Martin relied upon for some of his conclusions,

   such as whether the Copyrighted Work was available “for free” on Pinterest, see [#49 at 53:15-

   17], are not supported by the record. Other than attorney’s characterization, there is nothing in the

   record that indicates that the Copyrighted Work was available “for free” on Pinterest. Instead, Mr.

   Joshua Martin testified that he “found many websites . . . time.com, Trip Advisor and Pinterest are

   highlighted where the photo was available without -- in regards to watermarking or direct copy

   market linking.” [Id. at 53:1-14]. As Judge Krieger already noted, “[e]ven the materials the

   Defendants rely upon for the purported proposition that the Plaintiff’s image was made available

   ‘free to download’ on a page known as ‘Big Wallpapers’ note that ‘Images are copyright to their

   respective owners.’” [#29].

          Similarly, though Mr. Joshua Martin testified that he could download the Copyrighted

   Work “for free” from Mr. Harrington’s website, he later admitted that he cropped out the copyright

   notice from a screen capture of Mr. Harrington’s website that was plainly viewable for any user of




   8
    Mr. Joshua Martin testified that he used Getty Images to search for a “similar photo” to the
   Copyrighted Work, rather than the Copyrighted Work itself. [#49 at 51:3-4].
                                                    17
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 18 of 27




   the website. [#49 at 56:7-19, 60:24-61:18]. And there is no testimony that simply visiting one

   website, Getty Images, and considering photographs that are subjectively “similar” (without any

   testimony regarding the principles that guided a conclusion that a particular photograph was

   “similar”) is a sufficient or reliable methodology in ascertaining the value of this particular

   Copyrighted Work. This court simply finds inadequate principles and methodology underpinning

   the opinions of Mr. Joshua Martin, regardless of the specific conclusions he drew.

          Second, while the lack of a watermark or copyright notice may be probative as to whether

   Defendants were “not aware and had no reason to believe that his or her acts constituted an

   infringement of copyright,” 17 U.S.C. § 504(c)(2), Mr. Harrington’s purported lapses in website

   protection—whether inadvertent or intentional9—are not particularly relevant to or probative of

   the appropriate amount of statutory damages in this action. Generally, the focus of the statutory

   damages analysis is on the Defendants’ conduct. Energy Intelligence Grp., Inc. v. CHS McPherson

   Refinery, Inc., 300 F. Supp. 3d 1356, 1372 (D. Kan. 2018) (citing 6 William F. Patry, Patry on

   Copyright, § 22:174). In these particular circumstances, Mr. Joshua Martin’s proffered testimony

   about honeypotting relates to Mr. Harrington’s own website—which as discussed in more detail

   below—is not identified as the origin of Defendants’ use of the Copyrighted Work. Accordingly,

   Defendants have failed to establish an adequate nexus between Mr. Harrington’s alleged lapses in

   his own website protection and Defendants’ actions concerning the Copyrighted Work to make

   such testimony relevant to the issue of statutory damages in this case. Cf. Nunes v. Rushton, No.

   2014-cv-00627-JNP-DBP, 2018 WL 2214593, at *2 (D. Utah May 14, 2018) (observing that the




   9
    [#49 at 59:11-20 (“Given the number of ways I was able to find the site without any attribution
   or watermark, and given the apparent flaws on his website to download the photos again with no
   watermark, it would appear that Mr. Harrington is either unaware of the flaws in the site or would
   be intentionally doing this.”)].
                                                  18
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 19 of 27




   court had broad discretion to consider the relevant conduct of both parties in fashioning an

   appropriate statutory award).

          This court finds appropriate to consider Mr. Joshua Martin’s factual testimony regarding

   the steps he took prior to using the Copyrighted Work on Aerogelic Ballooning’s website

   concerning the degree of culpability of Defendants, see, e.g., Girlsongs, 625 F.Supp.2d at 1130-

   31, but otherwise, his proffered expert opinions should be precluded. Accordingly, this court

   respectfully RECOMMENDS that the Motion to Exclude be GRANTED IN PART and

   DENIED IN PART.

   II.    Amount of Statutory Damages

          This court now considers the appropriate amount of statutory damages for Defendants’

   copyright infringement. As discussed above, this court considers various factors in recommending

   the amount for statutory damages, including the degree of willfulness or inadvertence by the

   infringer; the deterrent purposes of the Copyright Act; the typical license fees charged for the use

   of the work; the expenses saved, and profits earned, by the infringer; and the revenue lost by the

   copyright holder.10

          Mr. Harrington testified that he has been a professional travel and location photographer

   for 42 years. [#49 at 3:20-22]. Since approximately 1980, Mr. Harrington has been involved in

   stock photography, both in a pre-digital and post-digital market. [Id. at 4:12-22]. Mr. Harrington

   makes his work available by licensing through agencies, such as Getty Images, Alamy, and AGE

   Fotostock, as well as directly.    [Id. at 4:25-5:12].    Mr. Harrington testified that there are




   10
     While the Seventh Amendment provides a right to a jury trial on all issues pertinent to an award
   of statutory damages under § 504(c) of the Copyright Act, see Feltner v. Columbia Pictures
   Television, Inc., 523 U.S. 340, 355 (1998), neither side objected to proceeding to an evidentiary
   hearing before this Magistrate Judge or requested a jury trial.
                                                   19
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 20 of 27




   industry-wide standards of pricing software for photographs, one of which is the Getty price

   calculator. [Id. at 8:16-9:1]. He further testified that there were certain parameters that were used

   to calculate the associated pricing, including the kind of use, online or print, the size of the image,

   and the duration of the use. [Id. at 9:16-25]. In this case, Mr. Harrington used the following data

   inputs: (1) the Copyrighted Work was used for advertising in directories; (2) the use was online;

   (3) the image used was full sized; and (4) for a three or five-year license. [Id.]. He then testified

   that for a three-year license, the copyright fee was “around 1600,” [id. at 10:1-10], and “over 2000”

   for five years, see [id. at 10:9-12]. He later testified that the licensing fee was a “rights managed,”

   rather than a “royalty free” or “micro stock” rate, but did not define any of those types of fees. [Id.

   at 19:1-66]. The court inquired, and Mr. Harrington confirmed, that he specifically put the

   Copyrighted Work into the Getty Pricing Calculator. [Id. at 11:11-13].

          Mr. Cory also testified at the evidentiary hearing. He testified that prior to using the

   Copyrighted Work on the Aerogelic Ballooning website, he sent the picture to Mr. Joshua Martin

   and specifically asked whether “this picture is allowed to be used,” and that Mr. Joshua Martin

   informed him that “it was good to use.” [#49 at 33:16-34:1, 35:6-16]. Mr. Cory then confirmed

   that he was notified on October 30, 2017 of the infringement [id. at 36:13-16], and that he removed

   the images from the Yext advertising platform immediately, [id. at 36:21-24]. Nevertheless, the

   image was still posted to yellowpages.com until March 2018. [Id. at 37:13-21]. Once notified by

   Plaintiff’s counsel that the Copyrighted Work was still posted on one of the advertising mediums

   that Yext uses, Mr. Cory called Yext to have the picture removed. [Id. at 41:11-42:4]. Mr. Cory

   testified that he found a balloon picture that he considered similar to the Copyrighted Work to be

   available on Getty Images with a royalty-free license for $499. [Id. at 42:8-12, 43:10-13]. In his

   testimony, Mr. Joshua Martin confirmed that Mr. Cory asked him to conduct a search before using



                                                     20
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 21 of 27




   the Copyrighted Work and testified that he used the Google Images reverse tool, Getty Images,

   and Pixabay to look for the authorship of the Copyrighted Work. [Id. at 49:18-21, 50:21-24, 51:2-

   9]. His search lasted approximately 60 minutes. [Id. at 50:25-51:1]. He then advised Mr. Cory

   that he found no evidence of authorship or copyright after his pre-use search. [Id. at 51:10-18].

          Willfulness or Inadvertence. First, this court finds that Defendants did not act willfully in

   infringing Plaintiff’s copyright. There was no testimony, either on direct or cross-examination,

   sufficient to establish that Mr. Cory was either actually or constructively aware that the photograph

   was protected by a copyright but nevertheless used without regard to that knowledge. See Zuffa,

   LLC v. Gonzalez, No. 17-cv-01805-CMA-NYW, 2017 WL 6016403, at *4 (D. Colo. Nov. 14,

   2017) (“‘[i]t seems clear that as here used ‘willfully’ means with knowledge that the defendant’s

   conduct constitutes copyright infringement.”). Instead, the unrebutted testimony established that

   Mr. Cory asked Mr. Joshua Martin to determine if “this picture was allowed to be used,” and Mr.

   Joshua Martin undertook a search to respond to Mr. Cory’s inquiry. Nor is there any evidence,

   despite Plaintiff’s suggestion, that the pre-use search that Mr. Joshua Martin undertook was

   unreasonable; indeed, there is no evidence to establish either the reasonableness or

   unreasonableness of the search. The court further notes that upon being contacted by Plaintiff’s

   counsel in October 2017, Mr. Cory immediately contacted Yext to remove the Copyrighted Work,

   and again in March 2018, when advised that the Copyrighted Work was still visible on

   yellowpages.com.

          But this court also does not conclude that Defendants’ use of the Copyrighted Work was

   inadvertent. Defendants were well-aware that the image could be subject to some type of copyright

   protection and/or licensing fee; otherwise, Mr. Cory would not have requested Mr. Joshua Martin

   to conduct a pre-use search. Nor, despite the repeated characterizations by defense counsel that



                                                    21
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 22 of 27




   the Copyrighted Work was available “for free,” did Mr. Cory testify under oath that he downloaded

   the photograph from a location where it was not marked with some indicia of copyright. Instead,

   the testimony reflected that Mr. Cory could not recall and was unable to identify where he obtained

   the image, e.g., [#49 at 34:13-35:5], and none of the testimony identified the origin of the image,

   see generally [#49].11 Further, Mr. Joshua Martin admitted during his testimony that there are

   instances of the Copyrighted Work being marked with notice and/or an attribution to Mr.

   Harrington.

          Deterrent purposes of the Copyright Act. Second, the court considers the deterrent

   purposes of the Copyright Act. The United States Supreme Court has long held that courts should

   fashion statutory damages awards that will achieve the deterrent purposes of the provision:

          [A] rule of liability which merely takes away the profits from an infringement
          would offer little discouragement to the infringers. It would fall short of an effective
          sanction for enforcement of the copyright policy. The statutory rule, formulated
          after long experience, not merely compels restitution of profit and reparation for
          injury but also is designed to discourage wrongful conduct. The discretion of the
          court is wide enough to permit a resort to statutory damages for such purposes.
          Even for uninjurious and unprofitable invasions of copyright the court may if it
          deems it just, impose a liability within the statutory limits to sanction and vindicate
          statutory policy.

   F.W. Woolworth Co. v. Contemporary Arts, Inc., 344 U.S. 228, 233 (1952).

          Mr. Harrington chooses to register certain photographs based on his assessment of their

   quality [#49 at 7:23-8:10], and registration is a prerequisite to suing for infringement, but not for

   copyright protection, see Enter. Mgmt. Ltd., Inc. v. Warrick, 717 F.3d 1112, 1119 (10th Cir. 2013)

   (citing 17 U.S.C. § 411(a)). As Mr. Harrington and Mr. Joshua Martin testified, protecting




   11
      In correspondence dated September 26, 2018, with Plaintiff’s counsel that is attached to
   Defendants’ Answer, Mr. Cory indicates an origin of the Copyrighted Work. See [#12-1 at 2].
   But the correspondence is not notarized, see [id.], and is not supported by sworn testimony given
   by Mr. Cory and Mr. Joshua Martin at the evidentiary hearing. See [#49].
                                                    22
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 23 of 27




   photographs in the digital era is challenging, and courts, including at least one in this District, have

   recognized that one purpose of a statutory award for copyright infringement is to put defendants

   on notice that it costs less to obey the Copyright Act than to violate it. See Girlsongs, 625 F. Supp.

   2d at 1331 (citing cases). Courts routinely award as statutory damages in cases such as this

   amounts that are between two and three times the license fee. Id. (collecting cases).

           Licensing Factors. The evidence presented as to the typical license fees charged for the

   use of the Copyrighted Work is limited at best. As discussed above, Mr. Harrington testified that

   he used Getty Images Pricing Calculator, and it yielded a three-year licensing rate of approximately

   $1,600. Despite identifying various exhibits on his Exhibit List, including four “Photography

   License[s],” [#40 at 2], Plaintiff offered no exhibits at the hearing, including any documentation

   corroborating the Getty Pricing Calculator analysis. [#49]. On cross, Mr. Harrington could not

   identify any photography licenses specific to the Copyrighted Work. [Id. at 18:7-14]. While

   defense counsel attempted to solicit testimony from Mr. Harrington regarding the value of other

   settlements arising from copyright actions associated with the Copyrighted Work, Defendants

   failed to offer any admissible evidence with respect to the value of those other settlements. [Id. at

   19:7-28:5]. On re-direct, Mr. Harrington testified that he settled the lawsuit involving the same

   Copyrighted Work with Sandia Insurance for $3,000, with each side bearing its own attorney’s

   fees and costs. [Id. at 29:2-7; #46-5].12

           Other considerations. Finally, this court briefly addresses other considerations. Mr. Cory

   testified that he routinely receives photographs from his clients that he is permitted to use for free,

   and that he found an image that he subjectively believed to be comparable available on Getty




   12
     This court takes judicial notice of the Notice of Voluntary Dismissal in Harrington v. Sandia
   Insurance, Case No. 18-cv-46 (D. Ariz.).
                                                     23
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 24 of 27




   Images for $499. In considering the extent of infringement, it appears that the Copyrighted Work

   appeared six times, on three different websites, associated with Defendants, for less than three

   years. [#1 at ¶¶ 11-12; #49 at 9:16-19, 29:8-10, 35:19-22]. There is no evidence that Defendants

   earned any profits from the use of the Copyrighted Work, or of any additional revenue lost by

   Plaintiff due to Defendants’ infringement, other than the loss of a single licensing fee. Nor is there

   any evidence in the record to suggest that Defendants have serially infringed copyrights of Plaintiff

   or any other copyright holder. And this court agrees with the Nunes court, which held that

   litigation conduct by the parties is better left to consider in the context of whether attorney’s fees

   and costs are appropriate, rather than in the context of statutory damages. Nunes, 2018 WL

   2214593, at *4 (recognizing that the litigation conduct of the parties and the legal fees incurred

   are driven largely by the decisions made by counsel, and thus not very probative of the conduct

   and attitude of the parties related to the infringing conduct).

          Weighing all these factors, this court respectfully RECOMMENDS that Plaintiff be

   AWARDED $3,500 in statutory damages, exclusive of any attorney’s fees and costs that are not

   before this court for Recommendation or argued by the Parties in any of the instant filings.

   III.   Motion for Sanctions

          Finally, this court turns to Plaintiff’s Motion for Sanctions. Plaintiff seeks sanctions based

   on three different grounds: (1) Defendants’ Response to the Motion for Leave to Appear by

   Teleconference, Defendants’ Motion for Summary Judgment, and Defendants’ Reply to the

   Motion for Summary Judgment were done for the improper purpose of defaming Plaintiff; (2) the

   filing of those three papers were done to harass and embarrass Mr. Harrington, and cause him to

   incur increased litigation costs; and (3) the filing of those three papers were done in bad faith. [#26

   at 1-2]. Plaintiff sought an order denying the Motion for Summary Judgment, together with a



                                                     24
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 25 of 27




   monetary award for reasonable attorney’s fees, costs, and expenses. [Id. at 2]. This court

   respectfully RECOMMENDS that the Motion for Sanctions be DENIED.

          As an initial matter, a portion of the relief sought by Mr. Harrington is moot, given the

   Order granting summary judgment in favor of Plaintiff. [#27]. The only remaining relief sought

   by Plaintiff is his attorney’s fees and costs, presumably associated with the two Response sand one

   Reply identified in the Motion for Sanctions.

          But Plaintiff’s Motion for Sanctions is procedurally deficient in numerous regards. First,

   Plaintiff does not support his motion with an affidavit. See [#26; #26-1 through #26-6]. Second,

   despite Plaintiff’s request for attorney’s fees and costs, [#26 at 13], there is no summation of

   counsel’s relevant qualifications and experience, or “a detailed description of the services

   rendered, the amount of time spent, the hourly rate charged, and the total amount claimed.”

   D.C.COLO.LCivR 54.3(b)(1), (2). Third, the Certificate of Service indicates that Plaintiff relies

   upon service through the court’s ECF system to serve Defendants. [#26 at 14]. There is no

   indication that Plaintiff served his Motion for Sanctions on Defendants pursuant to Rule 5, or that

   he waited 21 days before filing the motion with the court. Nor is there any indication that Plaintiff

   served his Motion for Sanctions in a manner or within a time period that would have allowed

   Defendants to withdraw their Opposition to Plaintiff’s Motion to Appear Telephonically or Motion

   for Summary Judgment. In addition, though it states, “Defendants’ arguments are not based on

   facts nor law,” Plaintiff’s Response to the Motion for Summary Judgment does not include the

   same arguments as are contained in the Motion for Sanctions. Compare [#23] with [#26]. Based

   on the record, it appears that Defendants were only served with the Motion for Sanctions through

   its filing with the court, without regard to Rule 11’s “safe harbor” provision. See Espinoza v. Am.

   Family Mut. Ins. Co., No. CIV.08-cv-00709-REB-MEH, 2008 WL 4538833, at *1 (D. Colo. Oct.



                                                    25
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 26 of 27




   7, 2008) (denying the plaintiff’s Rule 11(c) motion for attorney’s fees because, inter alia, “[t]here

   [was] no evidence that this safe harbor was afforded defendants here”). And as a result, Defendants

   never had an opportunity withdraw or appropriately correct the various deficiencies alleged by

   Plaintiff in the Motion for Sanctions as contemplated by the safe harbor provision. Fed. R. Civ.

   P. 11(c)(2).

          Even if this court were to consider the substantive application of Rule 11, it is disinclined

   to impose sanctions on Defendants based on these filings. First, while discourteous and misplaced,

   this court does not find Defendants’ arguments with respect to the three filings at issue to be

   defamatory or particularly embarrassing. Second, with respect to Plaintiff’s argument that the

   three filings multiplied litigation expenses, Rule 11(c)(5)(A) prohibits the court from imposing a

   monetary sanction on a represented party based on a violation of Rule 11(b)(2), i.e. “the claims,

   defenses, and other legal contentions are warranted by existing law or by a nonfrivolous argument

   for extending, modifying, or reversing existing law or for establishing new law.” Third, the

   Copyright Act allows for the recovery of reasonable attorney’s fees and costs at the discretion of

   the court to the prevailing party. 17 U.S.C. § 505. This court finds that any forthcoming motion

   under this statute is a better, more comprehensive mechanism for considering any request for

   attorney’s fees and costs for the entire case.

                                             CONCLUSION

          For the foregoing reasons, this court respectfully RECOMMENDS that:

          (1)        Statutory damages in the amount of $3,500 be AWARDED to Plaintiff Blaine

   Harrington III;

          (2)        Plaintiff’s Motion for Rule 11 Sanctions, and Points and Authorities in Support

   Thereof [#26] be DENIED; and



                                                    26
Case 1:18-cv-02023-MSK-NYW Document 51 Filed 04/25/19 USDC Colorado Page 27 of 27




          (3)     Plaintiff’s Motion to Exclude Expert Testimony of Joshua T. Martin [#47] be

   GRANTED IN PART and DENIED IN PART.13




   DATED: April 25, 2019                                BY THE COURT:


                                                        _________________________
                                                        Nina Y. Wang
                                                        United States Magistrate Judge




   13
      Within fourteen days after service of a copy of the Recommendation, any party may serve and
   file written objections to the Magistrate Judge’s proposed findings and recommendations with the
   Clerk of the United States District Court for the District of Colorado. 28 U.S.C. § 636(b)(1); Fed.
   R. Civ. P. 72(b); In re Griego, 64 F.3d 580, 583 (10th Cir. 1995). A general objection that does
   not put the District Court on notice of the basis for the objection will not preserve the objection
   for de novo review. “[A] party’s objections to the magistrate judge’s report and recommendation
   must be both timely and specific to preserve an issue for de novo review by the district court or
   for appellate review.” United States v. One Parcel of Real Property Known As 2121 East 30th
   Street, Tulsa, Oklahoma, 73 F.3d 1057, 1060 (10th Cir. 1996). Failure to make timely objections
   may bar de novo review by the District Judge of the Magistrate Judge’s proposed findings and
   recommendations and will result in a waiver of the right to appeal from a judgment of the district
   court based on the proposed findings and recommendations of the magistrate judge. See Vega v.
   Suthers, 195 F.3d 573, 579-80 (10th Cir. 1999) (District Court’s decision to review a Magistrate
   Judge’s recommendation de novo despite the lack of an objection does not preclude application of
   the “firm waiver rule”); International Surplus Lines Insurance Co. v. Wyoming Coal Refining
   Systems, Inc., 52 F.3d 901, 904 (10th Cir. 1995) (by failing to object to certain portions of the
   Magistrate Judge’s order, cross-claimant had waived its right to appeal those portions of the
   ruling); Ayala v. United States, 980 F.2d 1342, 1352 (10th Cir. 1992) (by their failure to file
   objections, plaintiffs waived their right to appeal the Magistrate Judge’s ruling). But see Morales-
   Fernandez v. INS, 418 F.3d 1116, 1122 (10th Cir. 2005) (firm waiver rule does not apply when
   the interests of justice require review).
                                                   27
